United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Reno, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1085
Issued: August 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 9, 2014 appellant filed a timely appeal of a February 10, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) concerning a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than three percent permanent
impairment of the right leg for which he received a schedule award.
FACTUAL HISTORY
On October 1, 2010 appellant, then a 34-year-old transportation security manager, injured
his right knee when he struck it against the corner of a desk while getting out of his chair.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for internal derangement of the right knee and right knee
enthesopathy. It authorized right knee arthroscopy with arthroscopic chondroplasty, lateral
retinacular release, limited synovectomy and excision of prepatella bursa and loose bodies,
which was performed on June 24, 2013.
On August 7, 2013 appellant filed a claim for a schedule award.
In an October 11, 2013 report, Dr. Mark Witt, a treating osteopath, listed a history of the
October 1, 2010 injury and medical treatment. He determined that appellant had a four percent
whole person permanent impairment using the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Witt
noted diagnoses of right knee patellar and trochlea chondromalacia, right knee synovitis with
plica and right knee prepatella bursa with loose bodies and that the right knee surgery occurred
on June 24, 2013. The range of motion for the right knee included 120 degrees flexion and 0
degrees extension. The physical examination of the right knee revealed no significant
abnormalities, no varus of valgus deformity, negative Drawer’s sign, no joint line pain and no
varus laxity or valgus stress testing. Using Table 17-10, page 537 Dr. Witt found no ratable
impairment for loss of range of motion. He found a ratable impairment of the quadriceps due to
two centimeters atrophy of the right thigh using Table 17-6, page 530. Dr. Witt noted that there
might be additional impairment for arthritic degenerative changes under Table 17-31, page 544;
but, there were no x-rays to review. Therefore, he was unable to determine any impairment
rating for arthritic degenerative changes under Table 17-31, page 544.
In a December 2, 2013 report, Dr. Arthur S. Harris, an OWCP medical adviser,
concluded that appellant had a three percent right lower extremity impairment using Table 16-3,
page 511 of the sixth edition of the A.M.A., Guides. He noted documented osteochondral
damage to the patella undersurface at the time of surgery and noted “{CDX 1 C} (Table 163/Page 511).”
By decision dated February 10, 2014, OWCP granted appellant a schedule award for
three percent right leg impairment. The period of the award was for 8.64 weeks and ran from
October 11 to December 10, 2013.
LEGAL PRECEDENT
Under section 8107 of FECA2 and section 10.404 of the implementing federal
regulations,3 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been

2

Id. at § 8107.

3

20 C.F.R. § 10.404

2

adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.4
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).5 Under the sixth edition, the evaluator identifies the impairment class for the
Diagnosed Condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.8
ANALYSIS
The Board finds that this case is not in posture for decision because the opinions of
Drs. Harris and Witt are insufficient to establish the degree of permanent impairment.
On October 11, 2013 Dr. Witt provided a history of the injury, brief medical history and
physical findings. Using the fifth edition of the A.M.A., Guides, he noted that appellant had no
ratable impairment for right knee range of motion under Table 17-6, page 537. Dr. Witt found a
four percent whole person impairment based on atrophy to the right thigh. It is well established
that a schedule award is not payable under section 8107 of FECA for an impairment of the whole
person. Further, Dr. Witt applied the standards of the fifth edition of the A.M.A., Guides that
was not in effect at the time of his rating.9 His rating is of diminished probative value.
The Board has held that, in schedule award cases where an examining physician has
provided a description of physical findings but failed to properly apply the A.M.A., Guides, an
OWCP medical adviser may provide an impairment rating based on the reported physical

4

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

A.M.A., Guides 3 (6th ed., 2009), section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
6

A.M.A., Guides 383-419 (6th ed., 2009).

7

Id. at page 411.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
9

See Gordon G. McNeill, 42 ECAB 140 (1990); FECA Bulletin No. 09-03 (issued March 15, 2009). For OWCP
decisions issued before May 1, 2009, the fifth edition of the A.M.A., Guides (5th ed. 2001) is used. After May 1,
2009, the sixth edition of the A.M.A., Guides is used to calculate an impairment rating for schedule award purposes.
C.K., Docket No. 09-2371 (issued August 18, 2010).

3

findings and the A.M.A., Guides.10 OWCP’s procedures state that when an OWCP medical
adviser explains his or her opinion, shows values and computation of impairment based on the
A.M.A., Guides and considers each of the reported findings of impairment, his or her opinion
may constitute the weight of the medical opinion evidence.11
The Board finds that the impairment rating provided by Dr. Harris does not constitute the
weight of the medical opinion evidence because he did not provide sufficient explanation for his
rating.12 When determining appellant’s right lower extremity rating, Dr. Harris concluded that
appellant had three percent impairment using Table 16-3, page 511. There is no explanation or
calculation other than noting osteochondral damage at the time of surgery with the notation
“{CDX 1 C} (Table 16-3/Page 511).”13 It is unclear how the impairment rating was derived as
Dr. Harris did not address the impairment class for the CDX or how the grade modifiers were
utilized. It is also unclear from Table 16-3, page 511 which diagnostic criteria or key factor he
used as the tables do not correspond to his description of osteochondral damage. The Board is
unable to confirm that Dr. Harris properly followed the A.M.A., Guides or OWCP’s procedures.
The Board therefore finds that the impairment rating provided by the medical adviser is an
insufficient basis for the schedule award.
On remand, OWCP should further develop the medical evidence to determine appellant’s
impairment in accordance with the A.M.A., Guides. Following this and any necessary further
development, OWCP should issue a de novo decision regarding any employment-related
permanent impairment.
CONCLUSION
The Board finds that this case is not in posture for a decision on the extent of permanent
impairment to appellant’s right leg

10

Linda Beale, 57 ECAB 429 (2006); James Massenburg, 29 ECAB 850 (1978).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.8(j) (September 2010).
12

Id.

13

See A.M.A., Guides 497-500 (Diagnosis-Based Impairment for lower extremities).

4

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision.
Issued: August 27, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

